DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-26 are under consideration. Amendments to the claims are acknowledged.

Information Disclosure Statement
The IDS filed 10/09/2018 and 08/27/2018 have been considered by the Examiner.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/518510 filed 6/12/2017 is acknowledged.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified in view of Applicant’s amendments.
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea:
The claim(s) recite(s):
Generating a plurality of kmers from the plurality of sequence read pairs, each kmer having a length of k nucleic acids. This step is one that can be performed by the human mind and is therefore an abstract idea.
Querying each kmer within the plurality of kmers against an index structure comprising kmers decomposed from known fusion-related sequences to determine whether the kmer matches a gene segment of one or more genes. This step is one that can be performed by the human mind and is therefore an abstract idea.
Generating a plurality of gene ranges, each gene range comprising one or more kmers that map to a gene segment from a gene and map to a kmer in the index structure. This step is one that can be performed by the human mind and is therefore an abstract idea.
Determining a maximum gene span between a first gene and a second gene based on the plurality of gene ranges; and assigning a candidate gene fusion event to the first gene and the second gene. This step is one that can be performed by the human mind and is therefore an abstract idea.
The recited steps could be carried out as a mental process or with the aid of paper/pen.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 
Claims 2-26 are drawn to creating k-mers, analyzing k-mer matches, combining sequences, comparing sequences and organizing sequences which are processes that can be performed by the human mind. The recites steps of scoring gene ranges can also be performed as a mental step or is mathematics per se.
	
Step 2A: Consideration of Practical Application:
The claims result in assigning a candidate gene fusion event which is a determination of information which reads on a mental process and therefore is an abstract idea step. The claims do not recite any limitations drawn to “additional elements” that integrate the recited abstract ideas into a practical application.
The recited judicial exception is not integrated into a practical application because the claims do not meet the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More:
The claims recite the additional element of:
Receiving a data set in a computer comprising a processor and a computer readable medium wherein the data set comprises a plurality of sequence read pairs obtained by sequencing a test sample comprising millions of individual nucleic acid molecules.
The specification discloses implanting well known commercially available gene sequencers (par. 0052) from Illumina and Applied Biosystems.
Receiving data obtained by sequencing millions of individual nucleic acid molecules so that the data can then be analyzed is a step drawn to extra solution activity as described in MPEP 2106.05(g). It is routine, conventional and well understood to input data into a computer and furthermore, the purpose of computers is to process data efficiently. Such computations involving robust amounts of data performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). 
In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations). Examiner take Office Notice that receiving and processing data comprising a plurality of sequence read pairs obtained by sequencing a test sample comprising millions of individual nucleic acid molecules is routine, conventional and well understood and this limitation does not add significantly more to the claim so as to meaningfully limit the recite abstract idea, i.e. processing robust data sets does not practically apply the recited abstract idea steps or add limitations that are not routine, conventional and well understood so as to add significantly more to the claim.

(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Other elements of the method include a “computer comprising a processor and a computer readable medium,” which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 8/06/2021 have been fully considered but they are not persuasive. 
comprising millions of individual nucleic acid molecules.” Applicants argue that the human mind can not perform the step of sequencing millions of individual nucleic acid molecules and that the this process is made possible by the implementation of an algorithm trained and designed to process a volume of data far beyond what the human mind is capable of.
In response, the newly claimed limitation is treated as an “additional element” which is routine, conventional and well understood. It is also an extra solution activity as described in MPEP 2106.05(g). It is further noted that the claim is not actually drawn to a step of sequencing millions of molecules but rather to receiving a data set in a computer wherein that data set comprises sequences that were obtained by sequencing millions of nucleic acid molecules. However, even so, receiving and processing robust data sets is routine, conventional and well understood. The fact that the claimed abstract idea steps are applied to a lot of data does not meaningfully limit the abstract idea steps themselves. The recited steps of querying, generating, determining and assigning can be applied to either small or robust datasets; the steps are not meaningfully limited by the recited additional element of the data comprising “millions of individual nucleic acid molecules.”
Such computations involving robust amounts of data performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy 
In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations).

Claim Rejections - 35 USC § 103
	The rejection of claims 1-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over You et al. (Nucleic Acid Research, vol. 45 (2017) pages 1-18; IDS 10/09/2018) in view of Newman et al. (Bioinformatics, vol. 30 (2014) pages 3390-3393; IDS 8/27/2018) are withdrawn. Applicant’s arguments with Regard to instant Figure 5 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Anna Skibinsky/
Primary Examiner, AU 1631